UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-1299


JOHN M. DICKSON, JR.,

                     Plaintiff - Appellant,

              v.

FORMER FBI DIRECTOR JAMES B. COMEY, JR., In his individual capacity, as
a person acting under color of federal and state law; FBI AGENT MRS./MS.
KATHERINE ANDREWS, former special agent in charge of the Newport News
field office, In her individual capacity, as a person acting under color of federal and
state law; FBI NEWPORT NEWS FIELD OFFICE JOHN/JANE DOE(S)
TECHNICAL AND FIELD AGENT(S), In their individual capacities, as persons
acting under color of federal and state law; CITY OF HAMPTON VIRGINIA, In
its individual capacity as a person, acting under color of state law; CITY OF
HAMPTON VIRGINIA POLICE DEPARTMENT, In its individual capacity as a
person, acting under color of state law; CHIEF OF POLICE MR. TERRY L. SULT
FOR THE CITY OF HAMPTON VIRGINIA, In his individual capacity, as a
person acting under color of state law; CITY OF HAMPTON VIRGINIA POLICE
DEPARTMENT RECORDS DEPARTMENT, In his/her individual capacity, as a
person acting under color of state law; CITY OF HAMPTON VIRGINIA POLICE
OFFICER MR. DOE SQUIRE, In his individual capacity as a person, acting under
color of state law; CITY OF HAMPTON VIRGINIA POLICE CORPORAL JANE
DOE, In her individual capacity, as a person acting under color of state law; CITY
OF HAMPTON VIRGINIA POLICE, In their individual capacities, as persons
acting under color of state law; CITY OF HAMPTON VIRGINIA POLICE
OFFICER MR. R. FOOTE, In his individual capacity, as a person acting under
Color of state law; CITY OF HAMPTON VIRGINIA POLICE LIEUTENANT F.
EDMONDS, In his individual capacity, as a person acting under color of state law;
CITY OF HAMPTON VIRGINIA POLICE OFFICER JONATHAN DONKER, In
his individual capacity, as a person acting under color of state law; CITY OF
HAMPTON VIRGINIA POLICE OFFICER J. DYE, In his individual capacity, as
a person acting under color of state law; CITY OF HAMPTON VIRGINIA
POLICE OFFICERS JOHN/JANE DOE(S), In their individual capacities as
persons acting under color of state law; CITY OF NEWPORT NEWS VIRGINIA,
In its individual capacity as a person, acting under color of state law; FORMER
CHIEF OF POLICE OF THE CITY OF NEWPORT NEWS VIRGINIA MR.
RICHARD W. MYERS, In his individual capacity as a person, acting under color
of state law; CITY OF NEWPORT NEWS VIRGINIA POLICE OFFICERS
JOHN/JANE DOE(S), In their individual capacities as persons, acting under color
of state law; REGINA O’HALLORAN, In her individual capacity, as a person
acting under color of state law; DEREK CURRAN, In his individual capacity, as a
person acting under color of state law; MS. MELANEY COX, In her individual
capacity, as a person acting under color of state law; ANNALISA
SCHAEPERKOETTER, In her individual capacity, as a person acting under color
of state law; DR. CHARLES ERDMAN, In his individual capacity, as a person
acting under color of state law; DR. GREGORY BRISCOE, MD PSYCHIATRY,
In his individual capacity, as a person acting under color of state law; DR.
HASMUKH VYAS OF EASTERN STATE HOSPITAL, In his individual
capacity, as a person acting under color of state law; TIFFANY THOMPSON DNP
OF EASTERN STATE HOSPITAL, In her individual capacity, as a person acting
under color of state law; JANE DOE PSYCHOLOGIST OF EASTERN STATE
HOSPITAL, In her individual capacity, as a person acting under color of state law;
SOCIAL WORKER              MR. MICHAEL FRAZIER OF EASTERN STATE
HOSPITAL, In his individual capacity, as a person acting under color of state law;
NURSE DOE JOHNSON OF EASTERN STATE HOSPITAL, In her individual
capacity, as a person acting under color of state law; NORTHAMPTON
COMMUNITY CENTER, In its individual capacity as a person, acting under color
of state law; MR. MRS./MS. JOHN, JANE DOE EMPLOYEE(S), In their
individual capacities as persons acting under color of state law; WALMART
CORPORATION, In its individual capacity as a person, acting under color of state
law; WALMART JANE DOE (EMPLOYEES), In her individual capacity as a
person, acting under color of state law; JOHN/JANE DOE(S) EMPLOYEES, In
their individual capacities, as persons acting under color of state law; MR. SCOTT
RUTLAND, In his individual capacity as a person, acting under color of state law;
MARISSA CLAIBORNE EMPLOYEE, In her individual capacity as a person,
acting under color of state law; MS. SHANITA SMITH EMPLOYEE, In her
individual capacity as a person, acting under color of state law; BARBARA
ROBINSON EMPLOYEE, In her individual capacity as a person acting under
color of state law; JOHN/JANE DOE(S) EMPLOYEES, In their individual
capacities, as persons acting under color of state law; MR. JOHN E. SMITH
(OWNER) JSI FOODS, INC., In his individual capacity as a person, acting under
color of state law; MCDONALDS INC. JOHN/JANE DOE(S) EMPLOYEES, In
their individual capacities, as persons acting under color of state law; MR. KOREY
BALLARD (EMPLOYEE) OF OCTAPHARMA PLASMA INC., In his individual
capacity as a person, acting under color of state law; MRS. DEJA VINSTON
(EMPLOYEE) OF OCTAPHARMA PLASMA, INC., In her individual capacity,
as a person acting under color of state law; JOHN/JANE DOE(S) (EMPLOYEES)

                                           2
OF OCTAPHARMA PLASMA, INC., In their individual capacities, as persons
acting under color of state law; MS. NAJEAH EASMELL, In her individual
capacity as a person, acting under color of state law; FARM FRESH
SUPERMARKETS INCORPORATED, In its individual capacity as a person,
acting under color of state law; JOHN/JANE DOE(S) (EMPLOYEES) OF FARM
FRESH SUPERMARKETS, In their individual capacities, as persons acting under
color of state law; DIRECTOR MATTHEW STEARN, In his individual capacity,
as a person acting under color of state law; HELP PROGRAM - VOLUNTEERS
JOHN/JANE DOE(S); HOPE IN HOME CARE PERSONAL CARE DIVISION,
In its individual capacity as a person, acting under color of state law; MS. LISA
TAYLOR, In her individual capacity as a person, acting under color of state law,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:18-cv-00002-AWA-DEM)


Submitted: May 17, 2018                                           Decided: May 18, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

      John M. Dickson, Jr., appeals the district court’s order dismissing his civil

complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Dickson v. Comey, No. 4:18-cv-00002-AWA-DEM (E.D. Va. Feb. 13,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           4